Citation Nr: 0309754	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids for the period from June 19, 1996 through March 
29, 1998.

2.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids, effective March 30, 1998.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Regional Office (RO) that granted service connection for 
hemorrhoids and assigned a noncompensable evaluation for it, 
effective June 19, 1996.  The veteran, in pertinent part, 
disagreed with the assigned rating.  Based on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination in September 1998, the RO, 
in a rating action dated in May 1999, increased the 
evaluation for hemorrhoids to 10 percent, effective March 30, 
1998.  The veteran has continued to disagree with the 
assigned rating.  In this case, the veteran is disputing the 
evaluations assigned for his service-connected hemorrhoids 
since the inception of the award.  Thus, the issues 
pertaining to such claims have been recharacterized as set 
out on the preceding page.  

This case was previously before the Board in January 2001, at 
which time it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.

The Board points out that in January 2001, it denied the 
veteran's claim for an earlier effective date for an award of 
service connection for hemorrhoids, and remanded the claim 
for service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder.  
Based, in part, on the findings of a VA psychiatric 
examination in February 2002, the RO, in a rating decision 
dated in August 2002, noted that the veteran's records 
contained sufficient evidence of a stressor, and granted 
service connection for depression.  The veteran was advised 
that this determination represented a full grant of benefits 
sought on appeal.  Accordingly, this decision will be limited 
to the issues noted on the cover page.


REMAND

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  

By letter sent to the veteran in March 2003, the Board 
advised the veteran of the provisions of the VCAA, and of 
what evidence he needed to submit to substantiate his claims.  
The letter was sent in compliance with the decision of the 
United States Court of Appeals for Veterans Claims in 
Quartuccio v. Principi,  16 Vet. App. 183 (2002).  The letter 
advised the veteran that he had thirty days in which to 
respond.  Under 38 U.S.C.A. § 5103 (West 2002), the veteran 
has one year from the date of the letter informing him of the 
provisions of the VCAA in which to submit additional 
evidence, not merely thirty days.  In this case, the one-year 
period has not elapsed.  The Board further observes that in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit invalidated 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002).  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the law are fully complied 
with and satisfied.

2.  The RO must consider any evidence 
that is submitted following the issuance 
of the VCAA letter referred to above.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




